DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments to claims 2 and 15 have been entered.
Claims 1 – 20 are currently pending.
Response to Remarks
In view of the amended drawings, the Examiner withdraws the related drawing and 112(b) rejections.  Applicant amended claim 2 to show what is now presented in the amended drawings although the amended drawing would have sufficed because amended drawing now shows what one of ordinary skill would have understand the previously presented claim 2 would have meant.   
Regarding the prior art rejection, Applicant states that Nayyar in view of Parker does not teach additional filtering after the CFAR object detection.  See Remarks Pg. 21 last paragraph.  
In response, the claimed filtering is performed on target object reflections over N segments based on the segment weight values.  See claim 1 and claim 15.  The scope of the independent claims do not require that additional filtering be performed after the CFAR object detection.  
Also, Nayyar teaches “the processing unit 406 will filter the sets of detected objects such that the desired system false alarm rate is achieved (Para. 72).”  Nayyar does not teach assigning weight values for each segment wherein the weight value corresponds to a likelihood of a false alarm.  Consequently, Nayyar does not teach it filtering based on said weight values because Nayyar does not teach weight values.  
Parker teaches weighted power values by multiplying each predefined coefficient with the respective power value of a cell in the range Doppler map.  See col. 7 ll. 53-59.  Parker further teaches filtering in the numerator computation circuit 234.  See col. 8 ll. 59 – 67.  Parker further teaches a threshold comparator and target declaration circuit 240 that may declare a target based on the received numerator, received denominator and threshold.  See col. 9 ll. 28 – 35.  
Thus, Parker teaches filtering based on weight values, e.g. Fig. 2 shows item 210 before 230.  The Examiner notes that the claimed subject matter of claims 1 and 15 only require filtering be based on segment weight values, but that said claimed subject matter does not require the filtering to be performed after CFAR.   Moreover, Nayyar teaches filtering detected objects to achieve a desired false alarm rate, thus Nayyar in view of Parker teaches filtering based on weighted values that is performed after CFAR.  See Nayyar Para. 72.  
Regarding claim interpretation, the Examiner agrees that the segment weight value module is software and thus should not be interpreted under 112(f).  
The Examiner agrees that the structure for a detection module is the receiver shown in Fig. 1 at least items 120, 130, 131, and 140.  The Examiner uses the words “at least” which means includes not consists.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection module” in claims 15.
The word module is a generic nonce term.  
Regarding “detection module,” neither the modifier “detection” nor functional language “arranged to detect …” denote structure.  The structure for a detection module is the receiver shown in Fig. 1 includes at least items 120, 130, 131, and 140.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Nayyar (US 2016/0018511) in view of Parker (US 9,746,549).
As to claim 1, Nayyar teaches method for operating a radar transceiver (100) to reduce a false alarm rate (Fig. 3 item 302 and Fig. 5 items 502 and 504 and Para. 62 “CFAR” and Fig. 10), the method comprising: 
transmitting (S1), by at least one transmitter antenna (115), one or more frames (210) at a duty cycle, each frame comprising N segments (220), each segment comprising M signal components (230), wherein the N segments are consecutively transmitted within the frame, receiving (S2), by K receiver antennas (125), where K>1, a response signal (118) from a region of interest, ROI, detecting (S3), for each segment, one or more target object reflections in the response signal (Para. 25-26 Figs. 1, 3, 5-6 & 8-9 shows more one receive antenna.), 
.
Although, Nayyar teaches an adaptive signal-to-noise thresholding, e.g. Constant False Alarm Rate (CFAR), Nayyar does not teach determining the likelihood of a declared target being a false alarm.  Given the teachings of CFAR, Nayyar clears expresses a need to reduce false alarms.
In the same field of endeavor, Parker teaches “the CFAR detection circuit may compute the test value as the difference between the target value and the noise value, the difference between the noise value and the target value, the weighted ratio between the target value and the noise value, the ratio between the noise value and the target value, etc. (10:20-26).”  Parker also teaches “The filter circuit may perform two-dimensional filtering based on the power values associated with the cells in the first two-dimensional region. The filter circuit may further have a coefficient storage circuit that stores filter coefficients and a multiplier. The multiplier may receive the filter coefficients from the coefficient storage circuit and compute a product based on the filter coefficients and the power values associated with the cells in the first two-dimensional region (2:7-14).”
In view of the teachings of Parker, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply weighting to the CFAR algorithm applied to the range-Doppler matrix as taught by Nayyar in order to better estimate whether a target exists thereby reducing false alarm.  
As to claim 4, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the detecting comprises; determining (S31) a range Fast Fourier Transform, FFT, for each of the M signal components, and determining (S32) Doppler FFTs based on the M signal components (Nayyar Fig. 2; Parker Fig. 5).
As to claim 7, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the detecting comprises; determining (S34) an angle of arrival value for each range-Doppler combination, based on corresponding target object detection values from each of the K receiver antennas compared to one or more angle of arrival calibration vectors (Nayyar: Para. 28 “determine angle information” and “angle FFT” and Figs. 3 & 5 show an array.  It is well established and inherent that the known distance or length L between antenna elements must be taken into account to determine a phase offset based on                     
                        
                            
                                2
                                π
                                L
                            
                            
                                λ
                            
                        
                    
                 where λ is wavelength.)
As to claim 8, Nayyar in view of Parker teaches the method according to claim 7, wherein the segment weight value is determined based on a difference between one or more angle of arrival calibration vectors and corresponding target object detection values from each of the K receiver antennas (Nayyar: Para. 63 “the threshold level is calculated by estimating the level of the noise floor around the cell under test (CUT)”  A cell has a position in a range-Doppler-Angle map and thus based on angle).
As to claim 9, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the filtering comprises comparing target object reflections detected in a plurality of segments (Nayyar: Para. 72 “filter the sets of detected objects such that the desired false alarm rate is achieved.”; Parker “two-dimensional finite impulse response (FIR) fitler”).
As to claim 10, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the filtering comprises calculating a difference in range and angle of arrival of target object detections from different segments (Nayyar: Para. 72 “All necessary information including the range-Doppler FFT values over all the channels and the estimated noise values is received by the processing unit 406 from the SOCs 402, 404. The processing unit 406 performs the full third dimension FFT, i.e., the angle FFT, for each object in the final set of detected objects. Thus, the processing unit 406 can estimate the angle of arrival more accurately than each of the SOCs 402, 404. In addition, the processing unit 406 can combine the noise values from SOCs 402, 404 and apply a final, stricter threshold to eliminate false objects and bring the false alarm rate to the desired level.”).
As to claim 11, Nayyar in view of Parker teaches the method according to claim 1, any previous claim, wherein the filtering is based on how many target object detections from other segments that fall within a radius R of a given target object detection (Nayyar: Para 65 “coherent FFT” and Para. 63 “An object is declared present in the CUT if the power of the CUT is both greater than that of the adjacent cells and greater than the local average power level.”; Para. Parker “FIG. 2 may perform a two-dimensional filtering (e.g., using a two-dimensional finite impulse response (FIR) filter or using a two-dimensional infinite impulse response (IIR) filter), which may allow for concentrating power values from nearby cells into one peak and which may be more reliably detected.”).
As to claim 12, Nayyar in view of Parker teaches the method according to claim 11, wherein the value of the radius R depends on the range of the target object detection considered (Id.  This was the Examiner’s assumption of claim 11).
As to claim 13, Nayyar in view of Parker teaches the 13. (currently amended) The method according to claim 1, any previous claim, wherein the filtering comprises tracking (S51) one or more target objects over consecutive frames (A range-Doppler matrix occurs over a plurality of frames, e.g. Nayyar Para. 37 “tracking”).
As to claim 14, Nayyar in view of Parker teaches a non-transitory computer-readable medium on which is stored a computer program for operating a radar transceiver (100) to reduce a false alarm rate, the computer program comprising computer code which, when run on processing circuitry (410) of a radar control unit (400), causes the radar transceiver (100) to execute a method according to claim 1 (Para. 26 “memory”).
As to claim 15, Nayyar in view of Parker teaches the radar transceiver (100) comprising a TX module arranged to transmit a radar signal (117) by at least one transmission element (115), the radar signal comprising one or more frames (210) transmitted at a duty cycle, each frame comprising N segments (220), each segment comprising M signal components (230), wherein the N segments are consecutively transmitted within the frame, the radar transceiver comprising K receiver antennas (125) arranged to receive a response signal (118) from a region of interest, ROI, the radar transceiver comprising a detection module (140) arranged to detect, for each segment, one or more target object reflections in the response signal (Figs. 1-10 as cited in claim 1 and related text), and 
.
Although, Nayyar teaches an adaptive signal-to-noise thresholding, e.g. Constant False Alarm Rate (CFAR), Nayyar does not teach determining the likelihood of a declared target being a false alarm.  Given the teachings of CFAR, Nayyar clears expresses a need to reduce false alarms.
In the same field of endeavor, Parker teaches “the CFAR detection circuit may compute the test value as the difference between the target value and the noise value, the difference between the noise value and the target value, the weighted ratio between the target value and the noise value, the ratio between the noise value and the target value, etc. (10:20-26).”  Parker also teaches “The filter circuit may perform two-dimensional filtering based on the power values associated with the cells in the first two-dimensional region. The filter circuit may further have a coefficient storage circuit that stores filter coefficients and a multiplier. The multiplier may receive the filter coefficients from the coefficient storage circuit and compute a product based on the filter coefficients and the power values associated with the cells in the first two-dimensional region (2:7-14).”
In view of the teachings of Parker, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply weighting to the CFAR algorithm applied to the range-Doppler matrix as taught by Nayyar in order to better estimate whether a target exists thereby reducing false alarm.  
As to claim 17, Nayyar in view of Parker teaches the method according to claim 2, wherein the detecting comprises; determining (S31) a range Fast Fourier Transform, FFT, for each of the M signal components, and determining (S32) Doppler FFTs based on the M signal components (Nayyar Figs. 2 & 7).
As to claim 18, Nayyar in view of Parker teaches the method according to claim 3, wherein the detecting comprises; determining (S31) a range Fast Fourier Transform, FFT, for each of the M signal components, and determining (S32) Doppler FFTs based on the M signal components (Id.).
As to claim 19, Nayyar in view of Parker teaches the method according to claim 2, wherein the detecting comprises; determining (S34) an angle of arrival value for each range-Doppler combination, based on corresponding target object detection values from each of the K receiver antennas compared to one or more angle of arrival calibration vectors (Nayyar: Para. 28 “determine angle information” and “angle FFT” and Figs. 3 & 5 show an array.  It is well established and inherent that the known distance or length L between antenna elements must be taken into account to determine a phase offset based on 2πL/λ where λ is wavelength.).
As to claim 20, Nayyar in view of Parker teaches the method according to claim 3, wherein the detecting comprises; determining (S34) an angle of arrival value for each range-Doppler combination, based on corresponding target object detection values from each of the K receiver antennas compared to one or more angle of arrival calibration vectors (Id.).
Claim 2 rejected under 35 U.S.C. 103 as being obvious over Nayyar in view of Parker in further view of Hakobyan (US 2019/0265346) having foreign priority of November 9, 2016.
As to claim 2, Nayyar in view of Parker may not teach the method according to claim 1, wherein the transmitting comprises transmitting (S 11) the N segments at different center frequencies in a transmission frequency band, the center frequency being the arithmetic mean of the highest frequency and the lowest frequency of the signal components (230) comprised in the segment (220) (Nayyar teaches chirps in Fig. 1).
Nayyar in view of Parker does not teach segments having different center frequencies.  In other words, Nayyar in view of Parker does not teach a second segment comprising signals that have at least one different center/carry frequency in contract to a first segment.
In the same field of endeavor, Hakobyan teaches “A fundamental principle is that the separation capability of the radar in distance depends only on the effective bandwidth that speed separation capability is dependent on measurement time, and that angle separation capability correlates with the size of the antenna aperture. Wider bandwidths should therefore be worked with in order to improve distance separation capability, while longer measurement times are necessary for improved speed separation capability (Para. 3).”  Hakobyan achieves improved speed separation capability (speed resolution) by using the modulation patterns shown in Figs. 7 and 9.  The chirps shown in Figs. 7 and 9 have a different center frequency.  
In view of the teachings of Hakobyan, it would have been obvious to apply the modulation scheme as taught by Hakobyan Figs. 7 and 9 and apply said modulation to the segments taught by Nayyar in view of Parker in order to improve speed separation capability between segments thereby improving speed resolution.  
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being obvious over Nayyar in view of Parker in further view of Li (US 2017/0102457).
As to claims 3 and 16, Nayyar in view of Parker does not teach the method according to claim 1, any previous claim, wherein the transmitting comprises transmitting (S12) a parking signal (240) at a parking center frequency between transmission of the one or more frames.
In the same field endeavor, Li teaches “the radar system incorporates the FMCW mode and the interferometry mode based on a continuous waveform. The FMCW mode is responsible for range detection while the interferometry mode is for tiny physiological motion monitoring, which may include gestures and other minor discrete movements. Such a strategy is devised because FMCW can provide range information and interferometry radar is advantageous in relative displacement (e.g., physiological motion) detection (Para. 7).”
Applicant describes a parking signal at a parking center frequency which is shown having a constant frequency as shown in Applicant’s figure 2.
In view of the teachings of Li, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the inter frame idle as taught by Nayyar Fig. 1 in view of Parker to include an interferometry signal in order to improve overall resolution.  
Claims 5-6 rejected under 35 U.S.C. 103 as being obvious over Nayyar in view of Parker in further view of Weber (US 2013/0023225)
As to claim 5, Nayyar in view of Parker does not teach the method according to claim 4, wherein the detecting comprises determining (S33) a background signal energy level prior to the detecting and subtracting the background signal energy level from the range FFTs and from the Doppler FFTs.
In the same field of endeavor, Weber teaches a “The outputs of the frequency demodulators 1110 and 1112 are provided to the selective sampling receiver 1114 or to a subtraction stage to remove thermal noise or other interference (Para. 165).”
In view of the teachings of Weber, it would have been obvious to a person having ordinary skill in the art at the time of filing to subtract thermal noise in order to improve the overall signal-to-noise of a signal thereby improving signal quality. 
As to claim 6, Nayyar in view of Parker and Weber teaches the method according to claim 5, wherein the segment weight value is determined based on a difference measured from the target object detection value to a corresponding value of the background signal energy level (Nayyar & Parker are both directed to CFAR, e.g. Parker Para. 62 “The value of the threshold may be adapted to account for interference sources that affect the level of noise in received signals.”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                    /Donald HB Braswell/Primary Examiner, Art Unit 3648